Citation Nr: 0501852	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Army from October 
1966 to October 1968, including service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 RO decision which denied service 
connection for PTSD.  The Board notes that in light of the 
RO's May 1997 denial of the same issue, the issue is more 
appropriately characterized as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD.  In December 2003, the veteran testified 
at a hearing at the RO.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a March 1989 decision.

2.  The RO denied entitlement to service connection for PTSD 
in a May 1997 decision.  Although a statement of the case was 
issued with respect to this issue, the veteran did not submit 
a timely appeal and the decision became final.

3.  Evidence submitted since the time of the RO's May 1997 
rating decision denying entitlement to service connection for 
PTSD bears directly and substantially upon the issue at hand, 
is not duplicative or cumulative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence submitted subsequent to the May 1997 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1999, the veteran submitted a VA Form 9 in response to 
the RO's May 1997 decision denying his claim for service 
connection for PTSD.  The RO found this substantive appeal to 
be untimely, but nevertheless construed the document as a 
request to reopen the claim of entitlement to service 
connection for PTSD.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed prior 
to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO in this case explicitly 
reopened the veteran's claim for service connection for 
PTSD in its February 2004 supplemental statement of the 
case (SSOC), but continued the denial of the claim on the 
merits.  The Board, however, is required to address the 
issue of reopening despite the RO's denial of entitlement 
to service connection on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (1996). 

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims folder since the last final decision.  
Following a complete review of the record, the Board agrees 
with the RO that the claim for entitlement to service 
connection for PTSD should be reopened and reviewed on the 
merits.  Specifically, the veteran's recent testimony and 
submission of private medical evidence suggest a link between 
the veteran's period of service and an unverified diagnosis 
of PTSD.  Thus, such evidence is deemed to be so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  As such, the veteran's claim 
of entitlement to service connection for PTSD is reopened.  
Additional development, however, is needed prior to entering 
a decision on the merits as will be discussed below in the 
remand portion of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent, the appeal is granted.  


REMAND

The veteran seeks entitlement to service connection for PTSD 
and has related that his base camp was subject to attack when 
supporting the United States Army 1st Infantry Division 
during the Tet Offensive in 1968.  It does not appear that 
the RO has made any attempts to verify this activity.  

It is important to note that Army records may be used to show 
that a veteran who was attached to his unit during a certain 
timeframe was most likely subjected to activities described 
in unit records such as base camps coming under fire.  This 
evidence is deemed to be independent corroboration of a 
veteran's in-service stressors.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  As such, the RO should obtain as much specific 
evidence from the veteran regarding the timeframe of his 
exposure to attacks and request verification of the events 
described from the United States Armed Services Center for 
Unit Records Research (CURR).  

Additionally, a review of the record reveals that the veteran 
has not been diagnosed as having PTSD upon VA examination; 
however, several private treating physicians have diagnosed 
PTSD.  Evidence of record indicates that the veteran has 
received treatment from these physicians for a number of 
years, yet records of such treatment have not been associated 
with the claims file.  In particular, in a letter dated in 
December 1997, Dr. R. Fumero indicated that he had been 
treating the veteran for the previous ten years.  
Additionally, the veteran testified at his December 2003 
hearing that he had been receiving treatment from Dr. A. 
Rojas Davis for many years.  

In light of the fact that the current medical record is 
insufficient upon which to grant the benefits sought should 
an in-service stressor be verified, the Board finds that this 
matter must be remanded in order to obtain additional medical 
evidence.  Specifically, private treatment records should be 
obtained because they may shed light on the rationale behind 
the diagnoses of PTSD so as to allow the Board to determine 
if the diagnoses of record conform with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV), as is required by 38 C.F.R. Section 4.125 before a 
diagnosis may be accepted and VA compensation benefits 
granted.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the veteran and 
request that he supply all dates when he 
was exposed to attacks during Vietnam.  
The RO should take this information in 
conjunction with the unit information 
contained in the veteran's claims folder 
and attempt to verify the veteran's 
alleged in-service stressors.  The RO 
should contact CURR to verified the 
veteran's assertions and place any and 
all documents received from CURR in the 
veteran's claims folder.

2.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for a psychiatric disorder 
since his discharge from service.  The RO 
should then obtain copies of all related 
medical records which are not already in 
the claims file, to specifically include 
treatment records from Dr. R. Fumero and 
Dr. A. Rojas Davis.

3.  After receipt of all treatment 
records requested and verification of in-
service stressors, the RO should have a 
VA psychiatrist review the records and 
determine if a diagnosis of PTSD based on 
a verified in-service stressor exists.  
If the psychiatrist determines that a 
physical examination is required, the RO 
should schedule such an examination and 
request that the examiner render all 
appropriate diagnoses and state whether 
any psychiatric disorder diagnosed is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to the veteran's period of service.  The 
examiner should also be requested to 
comment on the diagnoses of PTSD made by 
private physicians.  All opinions 
rendered must be supported by complete 
rationale.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
of entitlement to service connection for 
PTSD.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


